     Case 3:19-cv-00163-MMD-CLB Document 10 Filed 05/26/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     TONY ALLEN PRESSLER,                                 Case No. 3:19-cv-00163-MMD-CLB
4                                             Plaintiff                   ORDER
5             v.
6     ELKO COUNTY JAIL, et al.,
7                                        Defendants
8
9             This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by an incarcerated individual.       On April 22, 2020, the Court issued an order

11   dismissing the complaint with leave to amend and directed Plaintiff to file a complete

12   amended complaint within thirty days. (ECF No. 7.) The Court’s order stated that if

13   Plaintiff did not file an amended complaint within 30 days, this action would be dismissed

14   with prejudice for failure to state a claim. (Id. at 10.) On May 18, 2020, Plaintiff filed the

15   first page of an amended complaint. (ECF No. 9.) Nothing more has been filed, and the

16   thirty-day period has now expired. It is not clear why Plaintiff filed only a single page and

17   whether this was intentional or an accidental oversight in filing the amended complaint.

18   As such, the Court will extend Plaintiff’s deadline for filing a fully complete first amended

19   complaint for 30 days from the date of this order. If Plaintiff chooses not to file a complete

20   first amended complaint this action will be dismissed with prejudice for failure to state a

21   claim.

22            As the Court previously informed Plaintiff, If Plaintiff chooses to file an amended

23   complaint, he is advised that an amended complaint supersedes (replaces) the original

24   complaint and, thus, the amended complaint must be complete in itself. See Hal Roach

25   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding

26   that “[t]he fact that a party was named in the original complaint is irrelevant; an amended

27   pleading supersedes the original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928

28   (9th Cir. 2012) (holding that for claims dismissed with prejudice, a plaintiff is not required
     Case 3:19-cv-00163-MMD-CLB Document 10 Filed 05/26/20 Page 2 of 2



1    to reallege such claims in a subsequent amended complaint to preserve them for appeal).
2    Plaintiff’s amended complaint must contain all claims, defendants, and factual allegations
3    that Plaintiff wishes to pursue in this lawsuit. Moreover, Plaintiff should file the amended
4    complaint on this Court’s approved prisoner civil rights form, and it must be entitled “First
5    Amended Complaint.”
6           It is therefore ordered that, if Plaintiff chooses to file an amended complaint,
7    Plaintiff will file the amended complaint within 30 days from the date of entry of this order.
8           It is further ordered that the Clerk of the Court will send to Plaintiff the approved
9    form for filing a § 1983 complaint, instructions for the same, and a copy of his original
10   complaint (ECF No. 1-1). If Plaintiff chooses to file an amended complaint, he should use
11   the approved form and he will write the words “First Amended” above the words “Civil
12   Rights Complaint” in the caption.
13          It is further ordered that, if Plaintiff fails to file an amended complaint curing the
14   deficiencies outlined in the screening order, this action will be dismissed with prejudice
15   for failure to state a claim.
16
17          DATED THIS 26th day of May 2020.
18
19                                              UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                 -2-
